        Case 9:21-cr-00019-DLC Document 29 Filed 07/27/21 Page 1 of 3



                  IN THE UNITED STATES DISTRICT COURT
                      FOR THE DISTRICT OF MONTANA
                           MISSOULA DIVISION


UNITED STATES OF AMERICA,                            CR 21–19–M–DLC

              Plaintiff,

       vs.                                                 ORDER

THOMAS SCOTT COCKRILL,

              Defendant.


      Before the Court is the United States’ Motion for Preliminary Order of

Forfeiture. (Doc. 27.) Defendant Thomas Scott Cockrill entered into a plea

agreement that provides a factual basis and cause to issue a forfeiture order under

18 U.S.C. § 924(d). Accordingly,

      IT IS ORDERED that:

      1. Defendant Cockrill’s interest in the following property is forfeited to the

United States in accordance with 18 U.S.C. § 924(d):

      (1) 9mm cartridge casing;

      (2) .45 auto cartridge casing;

      (3) Samsung cell phone owned by Thomas Cockrill;

      (4) Black HiPoint 9mm semi-automatic pistol, Serial Number S/N

          P1844354;

                                         1
         Case 9:21-cr-00019-DLC Document 29 Filed 07/27/21 Page 2 of 3



       (5) Black Hart hard case;

       (6) Taurus Model 605 S/N ABC389925; and

       (7) HiPoint .45 S/N X4356511.

       2. The FBI, the United States Marshals Service, or a designated sub-

custodian is directed to seize the property subject to forfeiture and further to make

a return as provided by law;

       3. The United States will provide written notice to all third parties asserting

a legal interest in any of the above-described property and will post on an official

government internet site (www.forfeiture.gov) for at least 30 consecutive days as

required by Rule G(4)(a)(iv)(C) of the Supplemental Rules for Admiralty or

Maritime Claims and Asset Forfeiture Actions, of the Court’s preliminary order

and the United States’ intent to dispose of the property in such manner as the

Attorney General or Secretary of the Department of Homeland Security may

direct, pursuant to 18 U.S.C. § 982(b)(1) and 21 U.S.C. § 853(n)(1), and to make

its return to this Court that such action has been completed; and

       4. Upon adjudication of all third-party interests, if any, the Court will enter

a final order of forfeiture.




                                           2
 Case 9:21-cr-00019-DLC Document 29 Filed 07/27/21 Page 3 of 3



DATED this 27th day of July, 2021.




                                3
